     Case 2:19-cv-01339-RFB-VCF Document 19 Filed 07/23/20 Page 1 of 2



 1   RAMZY PAUL LADAH
     Nevada Bar No. 11405
 2   LADAH LAW FIRM
     517 S. Third Street
 3   Las Vegas, NV 89101
     litigation@ladahlaw.com
 4   T: 702.252.0055
     Attorneys for Plaintiff Leticia Chavez-Villarreal
 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8   LETICIA CHAVEZ-VILLARREAL, an                       CASE NO. Case No.: 2:19-cv-01339-RFB
     individual,
 9                Plaintiff,
     v.
10                                                       STIPULATION AND ORDER TO
     WALMART INC, SAM'S WEST, INC, dba                   EXTEND DEADLINE TO RESPOND TO
11   SAM'S CLUB #4974; DOES I through XXX,               DEFENDANTS’ MOTION FOR
     inclusive and ROE BUSINESS ENTITIES I               SUMMARY JUDGMENT (ECF No. 16)
12   through XXX, inclusive,

13                      Defendants.

14
            The above-named parties, by and through their respective, undersigned counsel of record,
15
     hereby stipulate to a one-week extension of time for Plaintiff Leticia Chavez-Villareal (“Plaintiff”)
16

17   to respond to Defendants Walmart Inc.’s and Sam’s West, Inc. dba Sam’s Club’s (“Defendants”)

18   Motion for Summary Judgment. (ECF No. 16).
19                              REASON FOR REQUESTED EXTENSION
20
            Defendants’ Motion for Summary Judgment is presently on file with the Court. (ECF No.
21
     16). Plaintiff currently has a July 27, 2020 deadline to file a response thereto. However, due to
22
     staffing shortages and operational delays brought on by the Coronavirus pandemic – including
23

24   multiple positive cases within Plaintiff’s counsel’s office – Plaintiff has requested, and defense

25   counsel has graciously agreed to accommodate, a one-week extension of time for Plaintiff to file

26   her response. Accordingly, the parties hereby stipulate and agree to extend deadline for Plaintiff to
27

28
     Case 2:19-cv-01339-RFB-VCF Document 19 Filed 07/23/20 Page 2 of 2



 1   respond to Defendants’ Motion for Summary Judgment from Monday, July 27, 2020 to Monday,

 2   August 3, 2020.
 3
            The parties respectfully submit that the aforesaid circumstances constitute good cause for
 4
     the relief herein requested. The parties submit this stipulation in good faith, and not for reasons of
 5
     delay or any other untoward purpose.
 6

 7    DATED this 22nd day of July, 2020.                     DATED this 22nd day of July, 2020.

 8    PHILLIPS, SPALLAS & ANGSTADT, LLC                      LADAH LAW FIRM
 9
      /s/ Megan E. Wessel                                    /s/ Ramzy Paul Ladah
10                                                           ____________________
      _____________________________
                                                             RAMZY PAUL LADAH
11    MEGAN E. WESSEL                                        Nevada Bar No. 11405
      Nevada Bar No. 14131                                   517 South Third Street
12    504 South Ninth Street                                 Las Vegas, NV 89101
      Las Vegas, Nevada 89101                                Attorneys for Plaintiff
13    Attorneys for Defendants Walmart Inc.                  Leticia Chavez-Villarreal
      and Sam’s West, Inc. dba Sam’s Club
14

15
                                                ORDER
16

17                                  22nd day of July, 2020.
            IT IS SO ORDERED, this _______

18
                                                          ________________________________
                                                           _______________________________
19                                                        RICHARD    F. BOULWARE,    II
                                                           UNITED STATES   DISTRICT JUDGE
20
                                                          UNITED STATES DISTRICT JUDGE
                                                          DATED this
21

22

23

24

25

26

27

28
                                                      2
